UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JEROME MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-cr-00037-F-13)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Willie Jerome McRae, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie Jerome McRae appeals the district court’s order

denying his petition for a writ of audita querela.                        We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm.       See United States v. Torres, 282 F.3d 1241, 1245

(10th Cir. 2002) (“[A] writ of audita querela is not available

to a petitioner when other remedies exist, such as a motion to

vacate sentence under 28 U.S.C. § 2255.”) (internal quotation

marks   omitted).      We    dispense    with   oral     argument    because    the

facts   and    legal   contentions      are   adequately    presented      in   the

materials     before   the    court   and     argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                         2